CALDWELL, Circuit Judge,
after stating the case as above, delivered the oxnnion of the court.
It lias been well said that the science of jurisprudence is not advanced by the discussion of mere questions of fact. In this case there was no exception taken to the charge of the court, which was clear and fair. The only error assigned which we can notice is that the circuit court erred in not instructing the jury peremptorily to return a verdict for the defendant upon the ground that the evidence showed the defendant was not guilty of negligence, and that the plaintiff was. Stock trains were arriving at the defendant’s yard at all hours of the day and night. The owners and others in charge of stock had occasion, as soon as the trains carrying their stock arrived at the defendant’s yards, either in the day or night, to visit the yard and the general office on business con*882nected with their stock. That is what the plaintiff was attempting to do when he received his injury. Under such conditions, the jury found the defendant was guilty of negligence in not lighting its platform in front of its general office, and in leaving a door on this platform, which apparently led into the building, but which in fact led to a cellar, open and unlighted, and without a guard of any kind. And they further found that the plaintiff, who had no knowledge that this open door led into a cellar, but supposed it led into the building, was not guilty of contributory negligence in stepping into the open doorway, in the confidence that it led into, or would open the way to, the office he was seeking, and which he had a right to enter. It appeared in evidence that the door in question was of a different pattern from the other doors, and was smaller and had a different fastening; and the contention, in substance, is that the plaintiff should have in some way ascertained these differences, and that when he had discovered them he would have had his suspicions aroused that that was not the main or proper entrance to the building. The jury found that ordinary care and caution on the part of the plaintiff did not require him, before entering this door, to get a light and examine its construction, size, and fastenings, and compare them with the other doors in the building, or to make such an examination in the dark. Every question in the case was a question of fact for the jury. Questions of negligence are questions for the jury. The learned trial judge rightly refused to take the case from the jury or grant a new trial. It is unnecessary to cite authorities in so plain a case, but we refer to Low v. Railway Co., 72 Me. 313; Bronson v. Oakes, 22 C. C. A. 520, 76 Fed. 734. The judgment oí the circuit court is affirmed.